Citation Nr: 0826261	
Decision Date: 08/05/08    Archive Date: 08/13/08

DOCKET NO.  01-05 320A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a low back 
disability, including as secondary to service-connected 
disability.  

2.  Entitlement to an increased disability rating for 
bursitis of the left hip with left gluteal atrophy, currently 
evaluated as 10 percent disabling.

3.  Entitlement to an increased disability rating for 
chondromalacia of the left knee, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

The appellant and her husband


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION


The veteran served on active duty from April 1987 to April 
1991.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2001 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.

This case was previously before the Board in July 2005, when 
it was remanded to ensure due process.  The case has been 
returned to the Board for appellate consideration.

The Board notes that additional evidence was received into 
the record in January 2007, following certification of the 
appeal to the Board.  The additional evidence has not been 
considered by the RO.  However, the Board construes the 
veteran's representative's statement, attached to the 
additional evidence, as waiving RO consideration of the 
additional evidence.  In this regard, it is noted that the 
representative specifies that the additional evidence is for 
appellate consideration.  As such, a remand is not warranted 
pursuant to Bernard v. Brown, 4 Vet. App. 384 (1993).




FINDINGS OF FACT

1.  In a January 1998 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for a 
low back disability, including as secondary to service-
connected disability, and no appeal was completed as to that 
determination.

2.  Evidence added to record since the RO's January 1998 
decision is new, and is not cumulative and redundant of other 
evidence previously considered, and when viewed by itself or 
in the context of the entire record, is of sufficient 
significance that it must be considered in order to fairly 
decide the merits of the claim of entitlement to service 
connection for a low back disability, including as secondary 
to service-connected disability.

3.  There is no competent medical nexus evidence of record 
indicating the veteran's low back disability is causally or 
etiologically related to her service in the military, or 
etiologically related to, or aggravated by, service-connected 
disability.

4.  Throughout the rating period on appeal, the veteran's 
bursitis of the left hip is not productive of limitation of 
flexion of the thigh to 30 degrees or limitation of abduction 
of the thigh with motion lost beyond 10 degrees.

5.  Throughout the rating period on appeal, the service-
connected chondromalacia of the left knee has been manifested 
by complaints of pain, limitation of motion and no more than 
slight instability. 


CONCLUSIONS OF LAW

1.  The January 1998 RO decision that denied the veteran's 
claim of entitlement to service connection for a low back 
disability, including as secondary to service-connected 
disability, is final.  38 U.S.C.A. §§ 5108, 7105 (West 2002).

2.  New and material evidence has been received to reopen the 
claim for service connection for a low back disability, 
including as secondary to service-connected disability, and 
the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. §3.156 (2001); 38 C.F.R. §§ 3.104, 
20.1103 (2007).

3.  A low back disability was not incurred in, or aggravated 
by, active service, nor proximately due to, or aggravated by, 
service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 
1111, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.1, 3.102, 3.159, 3.301, 3.303, 3.304, 3.306, 
3.307, 3.309, 3.310 (2007).

4.  The criteria for a disability rating higher than 10 
percent for bursitis of the left hip with left gluteal 
atrophy are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5019, 5251-5253 
(2007).

5.  The criteria for a disability rating in excess of 10 
percent for chondromalacia of the left knee have not been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5256-5262 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  



Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) and that the 
claimant is expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).    VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Further, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the 
Court issued a decision that established significant new 
requirements with respect to the content of the VCAA notice 
for reopening claims.  According to the Court, in the context 
of a claim to reopen, the Secretary must look at the bases 
for the denial in the prior decision and to respond by 
providing the appellant with a notice letter that describes 
what evidence would be necessary to substantiate that element 
or elements required to establish service connection that 
were found insufficient in the previous denial.  

In the present case, VA issued a VCAA notice letter dated in 
November 2003 from the agency of original jurisdiction (AOJ) 
to the appellant.  This letter informed the appellant of what 
evidence was required to substantiate her claims for 
increased disability ratings and her petition to reopen her 
previously denied claim of entitlement to service connection 
for a low back disability.  This letter also informed her of 
her and VA's respective duties for obtaining evidence, as 
well as requested that the veteran submit any additional 
evidence in her possession pertaining to her claims. 

In addition, a March 2006 letter from VA explained how a 
disability rating is determined for a service-connected 
disorder and the basis for determining an effective date upon 
the grant of any benefit sought, in compliance with 
Dingess/Hartman.  However, because the instant decision 
denies the veteran's claims, no disability ratings or 
effective dates will be assigned.  

Further, according to Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008), for an increased-compensation claim, section 
5103(a) requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability. 

In the case currently before the Board, the VCAA notice 
letters did not make specific reference to the relevant 
diagnostic codes and other applicable information for the 
veteran's increased rating claims for left hip bursitis and 
chondromalacia of the left knee.  Additionally, the VCAA 
notice did not make specific reference to all of the 
applicable information for the petition to reopen in 
compliance with Kent.  In Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007), the Federal Circuit stated that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless the VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, the VA 
must show that the purpose of the notice was not frustrated, 
such as by demonstrating that any defect was cured by actual 
knowledge on the part of the claimant, that a reasonable 
person could be expected to understand from the notice what 
was needed, that a benefit could not have been awarded as a 
matter of law, or perhaps where the claimant has stated that 
he or she has no further evidence to submit, or where the 
record reflects that VA has obtained all relevant evidence.  
There must be a demonstration that there was no prejudicial 
error.  See Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 
337 (3d Cir.1974) ("[N]o error can be predicated on 
insufficiency of notice since its purpose had been 
served.").  In order for the Court to be persuaded that no 
prejudice resulted from a notice error, the record must 
demonstrate that, despite the error, the adjudication was 
nevertheless essentially fair.").  See also Dunlap v. 
Nicholson, 21 Vet. App. 112, 118 (2007).  

The Court has stated that "[n]othing in law or common sense 
supports a conclusion that the Court should put on blinders 
and ignore [the 'extensive administrative appellate process'] 
or a conclusion that a notice error prior to the initial 
decision by the Secretary could not be rendered non-
prejudicial when the full panoply of administrative appellate 
procedures established by Congress are provided to the 
claimant.  It is well settled that a remand is not warranted 
when no benefit would flow to the claimant."  See Vazquez-
Flores.  

The Board notes multiple statements of the case and 
supplemental statements of the case, under the heading 
"Pertinent Laws; Regulations; Rating Schedule Provisions," 
set forth the relevant regulations (38 C.F.R. §§ 3.156, 
4.71a, Diagnostic Codes 5019, 5251-5253, 5256-5262) for 
consideration of the veteran's claims.  The appellant was, 
thus, informed of what was needed not only to reopen her 
previously denied claim, but also to achieve the next-higher 
schedular ratings, including all schedular ratings above the 
current evaluations assigned by the RO.  Also, the claimant 
demonstrated that there was actual knowledge of what was 
needed to establish the claims.  In multiple written 
statements and in testimony before the undersigned Veterans 
Law Judge (VLJ), the veteran outlined the criteria necessary 
to reopen the finally denied claim, as well as the criteria 
for increased disability ratings, and set forth relevant 
facts of the case.  Actual knowledge is established by 
statements by the claimant and the claimant's representative 
that demonstrates an awareness of what was necessary to 
substantiate her claims.  See Dalton v. Nicholson, 21 Vet. 
App. 23, 30-31 (2007) ; see also Short Bear v. Nicholson, 19 
Vet. App. 341, 344 (2005).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, the unfavorable AOJ decision 
in May 2001 was decided prior to the issuance of an initial, 
appropriate VCAA notice.  And, the notice requirements 
required by Dingess/Hartman were also provided to the 
appellant after the initial adjudication.  As such, the 
timing of the relevant VCAA notices is presumed to be 
prejudicial.  

Nevertheless, the veteran's claims were all readjudicated 
after the issuance of the untimely VCAA notices.  The 
appellant has been provided with every opportunity to submit 
evidence and argument in support of her claims and to respond 
to VA notice.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of her claims.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and reports of VA post-
service treatment and examinations.  Additionally, the claims 
file contains the veteran's own statements in support of her 
claims, including a transcript of the veteran's testimony at 
a hearing before the undersigned VLJ.  The Board has 
carefully reviewed such statements and concludes that she has 
not identified further evidence not already of record.  The 
Board has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claims.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to her claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.



New and Material Evidence

Legal Criteria

Service Connection - In General

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated 
during active service.  See 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  Service connection also is permissible 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
the disease was incurred in service.  38 C.F.R. § 3.303(d).  
Certain chronic diseases will be presumed to have been 
incurred or aggravated in service if manifested to a 
compensable degree within one year after service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  This presumption is rebuttable by probative evidence 
to the contrary.

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

New and Material Evidence

Generally, a final VA rating decision may not be reopened and 
allowed, and a claim based on the same factual basis may not 
be considered.  38 U.S.C.A. § 7105(c).

However, under 38 U.S.C.A. § 5108, "[i]f new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim."  38 
C.F.R. § 3.156(a), which defines "new and material evidence", 
was revised, effective August 29, 2001.  The instant claim to 
reopen was filed prior to that date (in October 2000), and 
the new definition does not apply.  Under the provisions of 
38 C.F.R. § 3.156(a), as in effect prior to August 29, 2001, 
new and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  

Where the new and material evidence consists of a 
supplemental report from the service department, received 
before or after the decision has become final, the former 
decision will be reconsidered.  This comprehends official 
service department records.  38 C.F.R. § 3.156(c).

Analysis

The veteran's claim of entitlement to service connection for 
a low back disability was initially denied by the RO in an 
April 1997 rating decision.  The veteran filed a notice of 
disagreement, the RO issued a statement of the case (SOC), 
and the veteran filed a timely substantive appeal (VA Form 9 
or equivalent statement) to perfect her appeal to the Board.  
In a January 1998 rating decision, the RO continued to deny 
service connection for the disability at issue.  She 
subsequently withdrew her appeal in October 1998.  As such, 
the April 1997 and January 1998 rating decisions are final.  
See 38 U.S.C.A. § 7105 (West 2002).
 
The preliminary question of whether a previously denied claim 
should be reopened is a jurisdictional matter that must be 
addressed before the Board may consider the underlying claim 
on its merits.  Barnett v. Brown, 8 Vet. App. 1, 4, (1995), 
aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  
Therefore, the initial question before the Board remains 
whether new and material evidence has been presented to 
reopen the claim.

The evidence of record at the time of the January 1998 rating 
decision as to the veteran's back disability included the 
veteran's service medical records, VA medical records, and VA 
examination reports.  

The veteran's service medical records do not document any 
complaints or treatment for her back.

VA treatment notes indicate that the veteran was treated for 
complaints of chronic low back pain in November 1993, 
including physical therapy.

A November 1996 VA examination report indicates that the 
veteran complained of low back pain, extending into her lower 
extremities.  Examination showed tenderness of the 
lumbosacral junction bilaterally, but no tenderness of the 
sciatic notches or ischial gluteal bursa.  The impression was 
degenerative lumbar disc disease.  The VA examiner noted that 
the veteran's bursitis of the left hip did not produce or 
aggravate the veteran's back disability.

An October 1997 VA examination report indicates that the 
veteran reported a history of untreated back pain related to 
heavy lifting during her military service.  Upon physical 
examination she had left lumbar scoliosis and right dorsal 
scoliosis.  The diagnoses included moderate levoscoliosis and 
probable spondylolysis at L5 without spondylolisthesis of the 
lumbar spine.

October 1997 VA radiology reports indicate that x-rays showed 
moderate levo- and rotoscoliosis of the lumbar spine and 
probable L5 spondylolysis, without significant 
spondylolisthesis.

VA treatment records dated in 1996 and 1997 show treatment 
for low back pain.

The evidence added to the record subsequent to the RO's 
January 1998 decision includes VA and private medical 
records, as well as VA examination reports and a transcript 
of the veteran's testimony before the undersigned VLJ.  

Private medical records from L. M. S., M.D., dated in 
November 1997, indicate that the veteran complained of back 
pain and was diagnosed with a probable bulging disk.

VA medical records dated from July 1999 to November 2000 
indicate that the veteran was treated for multiple complaints 
of low back pain, diagnosed as scoliosis and chronic low back 
pain.

A January 2001 VA examination report indicates that the 
veteran complained of back pain since 1996, upon lifting 
medical records.  She reported that she was diagnosed with 
scoliosis during her military service.  Following a physical 
examination, the impression was lumbar spine with severe 
scoliosis, dating back to her teenage years, and unrelated to 
her left hip disability.  The examiner noted that the 
veteran's current low back complaints are due to the aging 
process and/or her severe scoliosis, and not her bursitis of 
the left hip.

Private medical records from M. K., D.O., indicate that the 
veteran had chronic back pain.   

VA medical records received in January 2002 and September 
2002 show treatment for chronic back pain, diagnosed as 
scoliosis.  

An October 2002 treatment note from the veteran's primary 
care provider at VA states that the veteran has chronic low 
back pain syndrome with associated back spasms, which is 
exacerbated by her knee and hip pain.  The VA physician 
stated that any pain or dysfunction of the legs or hips could 
cause asymmetrical weight-bearing, limping, or necessitate 
the use of a cane, thus worsening her back pain.

A January 2003 VA examination report reiterates that the 
veteran complained of back pain since a lifting injury in 
1996.  Following a physical examination, the VA examiner 
responded to the October 2002 VA treatment note and opined 
that the objective medical evidence of record indicates that 
the veteran had a history of a normal gait, and that the 
veteran's service-connected knee and hip disability would not 
aggravate the veteran's back disability in the absence of an 
obvious limp.

In January 2003, the veteran's VA primary care provider 
opined that the veteran's lumbar radiculopathy was secondary 
to compensating for her service-connected knee and bursitis 
disabilities.

An April 2003 letter from the veteran's primary care provider 
at VA indicates that the veteran reported that she began 
experiencing back pain after lifting medical records during 
her military service, but that the veteran related that she 
did not report to sick call for her back ache.  The primary 
care physician noted that the veteran had chronic low back 
pain syndrome exacerbated by her service-connected knee and 
hip disabilities.  

An August 2003 letter from this provider states that the 
veteran has progressive left lumbar radiculopathy, left hip 
bursitis, and bilateral knee pain and instability, which 
limits her ability to walk distances, bend, or stand for 
prolonged periods.  

A May 2004 VA examination report states that the veteran 
reported that the initial onset of back pain was in 1987, but 
that she reported injuring her back while working in 1996.  
She denied receiving treatment during service for her back 
pain, but related that she was still having back pain at 
separation.  Following a physical examination, the VA 
examiner found that the veteran did not acquire a low back 
disability after her 1996 injury and that, prior to 1996, the 
veteran did not acquire a back disability due to compensating 
for her service-connected left hip and knee disabilities.  

The veteran testified before the undersigned VLJ in September 
2006 that she believed that her low back disability, 
including her scoliosis, is due to her service-connected left 
hip and knee disabilities.

A November 2006 treatment note from N. A. R., M.D., states 
that the veteran's reported heavy lifting during her military 
service contributed to her degenerative lumbar scoliosis 
pain.  Dr. R found that the episodes of heavy lifting, as 
described by the veteran, are not the etiology of her back 
disability, but may have contributed to her current symptoms.

As stated above, evidence must be both new and material.  The 
veteran's treatment records and examination reports, as well 
as the transcript, are not cumulative and redundant of the 
evidence in the claims file at the time of the RO's January 
1998 decision.  Thus, that evidence is considered "new."  
 
To be material, the additional evidence must bear directly 
and substantially upon the specific matter under 
consideration, and when viewed in the context of the record 
as a whole, be so significant that it must be considered in 
order to fairly decide the merits of the claim.  The basis of 
the RO's January 1998 denial was that there was no medical 
evidence of record demonstrating that the veteran's back 
disability was incurred or aggravated during her military 
service, or by service-connected disability.  It was noted 
that the veteran's service medical records were negative for 
complaints or treatment for chronic low back pain during her 
service, and that the veteran was first treated for back pain 
in 1993.  It was also found that the medical evidence did not 
show a relationship between the veteran's service-connected 
left hip and knee disabilities and her current back 
disability.  However, the October 2002, January 2003, April 
2003, and August 2003 letters from the veteran's VA primary 
care physician address the issue of whether the veteran's low 
back disability was incurred or aggravated during her 
military service, as the VA physician provides an opinion 
that there is a relationship between the veteran's service, 
and service-connected disabilities, and her low back 
disability.  See Hickson v. West, 11 Vet. App. 374, 378 
(1998); Spalding v. Brown, 10 Vet. App. 6, 11 (1996); Moray 
v. Brown, 5 Vet. App. 211, 214 (1993).  See also Hodge v. 
West, 155 F.3d 1356, 1363 (Fed. Cir. 1998) (the Federal 
Circuit Court noted that new evidence could be sufficient to 
reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim).  These 
opinions bear directly and substantially on the questions 
before the Board, namely, whether the veteran's low back 
disability is related to service, or service-connected 
disability.  As such, they are so significant that they must 
be considered in order to fairly decide the merits of the 
claim.  

In conclusion, new and material evidence has been received 
subsequent to the final rating decision in January 1998.  As 
such, the veteran's claim is reopened.

The Board must now consider the veteran's reopened claim on 
the full merits (i.e., on a de novo basis).  In this regard, 
the Board notes that the supplemental statement of the case 
issued in August 2004 reflects de novo adjudication of the 
service connection claim.  As such, the Board is not 
precluded from proceeding with de novo appellate 
consideration of the reopened claim at this time.  See 
Bernard.

Based on the evidence of record, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for a low back 
disability, including as secondary to her service-connected 
left hip and left knee disabilities, so this claim must be 
denied.  38 C.F.R. § 3.102.  

The service medical records do not show that the veteran 
complained of, or was treated for her low back during her 
military service.  Moreover, the veteran's separation 
examination report was normal, with a normal clinical 
evaluation of the spine and musculoskeletal system.  The 
Board also notes that it appears that the veteran did not 
make any related complaints at this examination.  This is 
probatively significant and given much weight and credibility 
because this was at a time contemporaneous to the alleged 
incidents in question.  See, e.g., Struck v. Brown, 9 
Vet. App. 145, 155-56 (1996).  It stands to reason that, if 
she indeed had any problems at or immediately following her 
discharge from service, as she is now alleging, then she 
would have at least mentioned this during her separation 
examination.  See 38 C.F.R. § 3.303(a) (service connection 
requires that the facts "affirmatively [show] inception or 
aggravation . . . ."). 

In addition, there is no objective evidence of continuance of 
symptomatology during the years following the veteran's 
discharge from service.  See Savage, supra (requiring medical 
evidence of chronicity and continuity of symptomatology).  In 
particular, it appears that the veteran was not treated for 
low back complaints until 1993.  The Board notes that, in the 
absence of demonstration of continuity of symptomatology, or 
a competent nexus opinion, the initial demonstration of 
current disability years after service is too remote from 
service to be reasonably related to service.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

The Board is mindful of the veteran's assertions that she is 
entitled to service connection for her back disability 
because it was caused or aggravated by her service-connected 
left hip and knee disabilities, or in the alternative, that 
her untreated lifting injuries during her service caused or 
aggravated her back disability. The Board likewise 
acknowledges that she submitted several statements from a VA 
treating physician, and a VA examiner, indicating that her 
current back disability was incurred as a result of heavy 
lifting in service, or exacerbated by her service-connected 
left hip and knee disabilities.  

However, the Board finds that the probative value of such 
statements and opinions are diminished as they are not based 
on supportive objective clinical findings.  The October 2002 
VA treatment note opinion was speculative in nature as it 
simply indicated that any pain or dysfunction of the legs or 
hips "could" cause asymmetrical weightbearing, limping, 
etc., and did not identify any supportive clinical findings 
specific to the veteran.  Indeed, on VA examination in 
January 2003, the examiner responded to the October 2002 
treatment note by noting that the veteran had a history of a 
normal gait, and that the service-connected knee and hip 
disabilities would not aggravate the back disability in the 
absence of an obvious limp.  In this regard, the January 2003 
opinion by the veteran's VA primary care provider that the 
veteran's lumbar radiculopathy was secondary to compensating 
for the service-connected knee and bursitis disabilities, and 
April 2003 VA primary care provider's opinion that the 
veteran had chronic low back pain syndrome exacerbated by her 
service-connected knee and hip disabilities, were not 
supported by the objective clinical findings indicating a 
normal gait.  Similarly, the November 2006 VA physician's 
treatment note only speculated that the episodes of heavy 
lifting, as subjectively reported by the veteran, "may" 
have contributed to her current symptoms.  All of the other 
VA examiners clearly conclude that the veteran's back 
disability was not caused or aggravated by her military 
service or her service-connected disabilities.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1993) (there must be medical 
evidence linking a current disability, even assuming the 
veteran has one, to his service in the military).  See also 
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) ("In 
order for service connection for a particular disability to 
be granted, a claimant must establish he or she has that 
disability and that there is 'a relationship between the 
disability and an injury or disease incurred in service 
or some other manifestation of the disability during 
service.'"  Citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  

Furthermore, the Board acknowledges that the veteran has 
repeatedly asserted that her back disability began while she 
was in the military.  The medical evidence of record does not 
show treatment for her back during service or that her 
current back disability is in any way related to her military 
service.  As noted above, the November 2006 VA examiner's 
opinion was speculative in nature.  More significantly, the 
January 2001 and January 2003 VA examiners, after reviewing 
the evidence contained in the claims folder and physical 
evaluation, clearly found that the veteran's current back 
disability was not related to her military service, or her 
service-connected left hip and knee disabilities.  Such 
opinions warrant probative weight, as they were based on a 
review of the veteran's clinical record as contained in the 
claims folder.  In short, the medical evidence of record, as 
well as the veteran's testimony before the Board, do not show 
a causal relationship between her service in the military and 
her current back disability, nor do they otherwise verify the 
circumstances of her service.  See Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000) ("A veteran seeking disability 
benefits must establish the existence of a disability [and] a 
connection between the veteran's service and the disability . 
. .").  See also Madden v. Gober, 125 F.3d 1477, 1481 (1997) 
(in evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility and 
probative value of proffered evidence in the context of the 
record as a whole).  

Although the veteran asserts that her low back disability is 
related to her service in the military, or her service-
connected left hip and left knee disabilities, as a 
layperson, she simply does not have the necessary medical 
training and/or expertise to determine the cause of this 
condition.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).  See, too, Savage v. Gober 10 Vet. App. at 495-
498, indicating that, even in situations of continuity of 
symptomatology after service, there still must be medical 
evidence relating the current condition at issue to that 
symptomatology.  Id.  As such, her allegations, alone, have 
no probative value without medical evidence substantiating 
them.  So the preponderance of the evidence is against 
her claim, in turn, meaning the benefit-of-the-doubt rule 
does not apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Increased Disability Evaluation

Legal Criteria

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  If two ratings are potentially applicable, 
the higher rating will be assigned if the disability more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance 
with changes in a veteran's condition.  Thus, it is essential 
that the disability be considered in the context of the 
entire recorded history when determining the level of current 
impairment.  See 38 C.F.R. § 4.1.  See also Schrafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where, as 
here, the veteran is appealing the rating for an already 
established service-connected condition, his present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

The Board notes that staged ratings are appropriate for an 
increased-rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet App 505 (2007).  In this case, the 
increased rating claim was received in April 2000.  As such, 
the rating period for consideration on appeal is from April 
1999.  38 C.F.R. § 3.400 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of parts of the 
musculoskeletal system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints, 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part that becomes painful on use must be regarded as 
seriously disabled.  See 38 C.F.R. §§ 4.40, 4.45, and 4.59 
(2007).  See also DeLuca v. Brown, 8 Vet. App. 202, 206-07 
(1995).

The rating schedule may not be employed as a vehicle for 
compensating a claimant twice or more for the same 
symptomatology; such a result would overcompensate him or her 
for the actual impairment of earning capacity.  See 38 C.F.R. 
§ 4.14 (2007); Esteban v. Brown, 6 Vet. App 259 (1994).

Analysis

Bursitis of the Left Hip

The veteran's bursitis of the left hip with left gluteal 
atrophy is rated pursuant to 38 C.F.R. § 4.71a, Diagnostic 
Code 5019, for bursitis.  Diagnostic Code 5019, in turn, 
calls for evaluation of the relevant disorder pursuant to 38 
C.F.R. § 4.71a, Diagnostic Code 5003.  Diagnostic Code 5003 
states that degenerative arthritis, substantiated by x-ray 
findings, is to be evaluated on the basis of limitation of 
motion under the appropriate Diagnostic Codes for the 
specific joint or joints involved.  However, when the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate Diagnostic Codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added, under Diagnostic Code 
5003.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  Id.  In the absence of 
limitation of motion, a 10 percent rating is assigned if 
there is x-ray evidence of involvement of two or more major 
joints or two or more minor joint groups.  A 20 percent 
rating is warranted when x-ray evidence shows involvement of 
2 or more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations.  Ibid.  

The veteran experiences some limitation of motion of the left 
hip, and as a result, the rating criteria under Diagnostic 
Code 5003, for degenerative arthritis without limitation of 
motion are not for application.  However, the rating criteria 
which address limitation of motion of the hip, include 
ankylosis under Diagnostic Code 5250, and Diagnostic Codes 
5251, 5252 and 5253, which consider limitation of motion of 
the thigh.  Diagnostic Code 5251 assigns a 10 percent 
disability evaluation where there is limitation of extension 
of the thigh to 5 degrees.  Under Diagnostic Code 5252, a 10 
percent disability evaluation is assigned for flexion of the 
thigh limited to 45 degrees.  For the next higher 20 percent 
disability evaluation, there must be flexion limited to 30 
degrees.  Pursuant to Diagnostic Code 5253, a 10 percent 
disability evaluation is assigned for limitation of rotation, 
with an inability to toe-out in excess of 15 degrees or where 
there is limitation of adduction such that one cannot cross 
their legs.  A 20 percent disability evaluation is warranted 
for limitation of abduction, where motion is lost beyond 10 
degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5251-5253.  

The clinical evidence of record does not show that the 
veteran experiences flexion limited to 30 degrees or less or 
limitation of abduction of the thigh such that motion is lost 
beyond 10 degrees.  Left thigh flexion was reported to be to 
95 degrees on VA examination in January 2003, and to 90 
degrees at her May 2004 VA examination.  And, at the May 2004 
VA examination, abduction and adduction were not less than 25 
degrees, in spite of complaints of pain.  See 38 C.F.R. 
§ 4.71, Plate II, indicating full range of motion for the 
hips from 0 to 125 degrees, extension to flexion, and 0 to 45 
degrees abduction.  Both VA examination reports were negative 
for evidence of swelling, instability, weakness, abnormal 
movement, heat, or redness.  Moreover, there was no objective 
evidence of muscular atrophy at May 2004 VA examination.  
Thus, the Board finds that the veteran's bursitis of the left 
hip fits within the criteria for the currently assigned 10 
percent disability evaluation. 

In concluding the veteran is not entitled to a higher rating 
for her bursitis of the left hip, at any time during the 
rating period on appeal, the Board has considered as well 
whether she has additional functional loss - beyond that 
objectively shown - due to her pain, or because of weakness, 
premature or excess fatigability, incoordination, etc.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995), citing 38 C.F.R. 
§§ 4.40, 4.45, and 4.59.  Nonetheless, there is no indication 
in the record that her functional ability is decreased beyond 
the limitation of motion already shown on examination, even 
when her symptoms are most problematic.  As a result, her 
current 10 percent rating adequately compensates her for the 
extent of her pain, including insofar as its resulting effect 
on her range of motion.  

The Board has also considered whether the veteran is entitled 
to an increased disability evaluation on an extra-schedular 
basis.  However, the Board concludes that the record does not 
present such "an exceptional or unusual disability picture 
as to render impractical the application of the regular 
rating schedule standards."  38 C.F.R. § 3.321(b)(1).  In 
this regard, the Board finds that there has been no showing 
by the veteran that her bursitis of the left hip, standing 
alone, resulted in marked interference with employment or 
necessitated frequent periods of hospitalization so as to 
render impractical the application of normal rating schedule 
standards.  Accordingly, the Board finds that this case does 
not warrant referral to the Director of Compensation and 
Pension Service for extra-schedular consideration.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).  In view of the foregoing, the 
preponderance of the evidence is against a rating in excess 
of 10 percent for the left hip disability at any time during 
the rating period on appeal.  

Chondromalacia of the Left Knee

Under 38 C.F.R. § 4.71a, Diagnostic Code 5256, ratings 
between 30 and 60 percent are assigned where there is 
ankylosis of the knee.  Under Diagnostic Code 5257, a 10 
rating is assigned for slight knee impairment due to 
recurrent subluxation or lateral instability.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257.  For the next higher 20 
percent rating, there must be moderate recurrent subluxation 
or lateral instability, and the maximum 30-percent rating 
under this code requires severe recurrent subluxation or 
lateral instability.  Id.  Under Diagnostic Code 5258, a 20 
percent rating may be assigned where there is evidence of 
dislocated semilunar cartilage with frequent episodes of 
"locking," pain and effusion into the joint.  

According to Diagnostic Code 5260, a 10 percent rating is 
assigned when flexion of the leg is limited to 45 degrees.  A 
20 percent rating requires flexion limited to 30 degrees.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5260.  Under 
Diagnostic Code 5261, a 10 percent evaluation is warranted 
when extension of the leg is limited to 10 degrees.  A 20 
percent evaluation is warranted when extension is limited to 
15 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261.  
Under Diagnostic Code 5262, a 10 percent rating is warranted 
for malunion of the tibia and fibula with slight ankle or 
knee disability.  The next higher 20 percent rating requires 
malunion of the tibia and fibula with moderate ankle or knee 
disability.  See 38 C.F.R. § 4.71a, Diagnostic Code 5256-5262 
(2007).

The veteran's chondromalacia of the left knee is currently 
evaluated as 10-percent disabling, pursuant to Diagnostic 
Code 5257.

Considering the rating criteria in relation to the relevant 
evidence of record, the Board finds that the veteran's 
current 10 percent rating for her chondromalacia of the left 
knee is most appropriate.  38 C.F.R. § 4.7.  The objective 
clinical evidence of record does not show she has moderate 
impairment of her left knee.  In fact, the medical evidence 
indicates her symptoms primarily consist of pain.  There is 
no objective clinical indication, however, that she has 
additional functional impairment, above and beyond the 10-
percent level, which would support a higher rating.  

In this regard, the Board points out that the veteran's VA 
examinations were repeatedly negative for objective evidence 
of instability, subluxation, weakness, abnormal movement, 
swelling, or deformity, although she reports experiencing 
instability, and occasional swelling.  Likewise, there was no 
objective evidence of redness, heat, or crepitus.  Although, 
as alluded to, she had complaints of persistent pain, there 
was no objective clinical indication she had an antalgic gait 
or other gait disturbance.  Moreover, she had full motor 
strength.  Significantly, at her most recent VA examination, 
in May 2004, she had active range of motion in her left knee 
from 0 to 120 degrees, albeit with some pain.  But, this is 
essentially normal range of motion, even acknowledging the 
pain.  See 38 C.F.R. § 4.71, Plate II, indicating full range 
of motion for the knees is from 0 to 140 degrees, extension 
to flexion.  There is also no evidence that she has ankylosis 
in her left knee, abnormal knee joint motion,  dislocated 
cartilage, and testing did not show any evidence of 
instability and/or recurrent subluxation. 

The Board also realizes that knee disabilities may be 
separately rated on the basis of compensable flexion and 
compensable extension.  However, such has not been 
demonstrated in this case, as outlined above.  Also, separate 
evaluations for knee disabilities may be assigned on the 
basis of the presence of arthritis and instability of the 
knee.  In VAOGCPREC 23-97 (July 1, 1997; revised July 24, 
1997), VA's General Counsel held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under DCs 5003 and 5257, respectively.  The General Counsel 
more recently held in VAOGCPREC 9-98 (August 14, 1998) that a 
separate rating for arthritis also could be based on X-ray 
findings and painful motion under 38 C.F.R. § 4.59.  See, 
too, Degmetich v. Brown, 104 F. 3d 1328, 1331 (Fed Cir 1997).  
VAOPGCPREC 9-98 further states, however, that, to warrant a 
separate rating for arthritis based on X-ray findings and 
limited motion under DCs 5260 or 5261, the limited motion 
need not be compensable but must at least meet the criteria 
for a zero-percent rating.  However, x-rays of the veteran's 
left knee in June 2003 were characterized as normal.  
Further, there has been no demonstration by competent 
clinical evidence of record of instability of the left knee.

In concluding the veteran is not entitled to a higher rating 
for her left knee disability, the Board has considered as 
well whether she has additional functional loss - over and 
beyond that objectively shown - due to her pain, or because 
of weakness, premature or excess fatigability, 
incoordination, etc.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995), citing 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
Nevertheless, there has been no objective clinical 
indication, including at her VA compensation examinations, 
that her left knee pain causes additional functional 
impairment over and beyond that objectively shown, even when 
her symptoms are most problematic, during "flare-ups."  As 
a result, her current 10 percent rating adequately 
compensates her for the extent of her pain, including insofar 
as it affects her range of motion.  

Finally, the Board has considered whether the veteran is 
entitled to a higher rating on an extra-schedular basis.  
However, the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  See 
38 C.F.R. § 3.321(b)(1).  There has been no showing by her 
that the chondromalacia of her left knee has caused marked 
interference with her employment (meaning above and beyond 
that contemplated by her current 10-percent rating) or 
necessitated frequent periods of hospitalization so as to 
render impractical the application of the regular rating 
schedule standards.  Accordingly, the Board does not have to 
refer this case to the Director of Compensation and Pension 
Service for extra-schedular consideration.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

In conclusion, the Board finds that the preponderance of the 
evidence is against assigning a rating higher than 10 percent 
for chondromalacia of the veteran's left knee, on either a 
schedular or extra-schedular basis, at any time during the 
rating period on appeal.  See 38 C.F.R. § 4.3; Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).




ORDER

New and material evidence has been received, and the claim 
for service connection a low back disability is reopened; the 
appeal to this extent is allowed.

The claim for service connection for a low back disability, 
including as secondary to service-connected disability, is 
denied.

The claim for a disability rating in excess of 10 percent for 
bursitis of the left hip with left gluteal atrophy is denied.  

The claim for a rating higher than 10 percent for 
chondromalacia of the left knee is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


